Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered June 1, 2022 in response to an Office Action mailed March 28, 2022 is acknowledged.
Claims 1, 2, 4-8, 10-12 are pending.  Claim(s) 3, 9 is/are cancelled.  Claim(s) 1, 7 is/are currently amended. 
The objections to the specification presented in the Office Action listed above are hereby withdrawn.
The objections to the abstract presented in the Office Action listed above are hereby withdrawn.
Allowable Subject Matter
Claims 1, 2, 4-8, 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim(s) 1, the prior art fails to anticipate or fairly suggest a method for feeding products, wherein all first placing patterns of the receiving groups are represented by a matrix having at least one column and at least one row, wherein, depending on the current placing pattern, all positions of the matrix are occupied or individual or a plurality of positions of the matrix have a gap, the method comprising displacing loaded conveying units along the buffer device downstream of the receiving position so as to form a product stream while ungrouping the receiving groups, combined with the rest of the claim language.
Regarding Claim(s) 7, the prior art fails to anticipate or fairly suggest a device for feeding products, wherein all first placing patterns of the receiving groups are represented by a matrix having at least one column and at least one row, wherein, depending on the current placing pattern, all positions of the matrix are occupied or individual or a plurality of positions of the matrix have a gap, the device comprising a control installation which is specified and configured for actuating the conveying units such that loaded conveying units can be displaced along the buffer device downstream of the receiving position so as to form a product stream while ungrouping the receiving groups, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/            Primary Examiner, Art Unit 3653